1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   BERTHA SARRACINO, Individually
 3   and as Personal Representative of the
 4   Estate of MARIO D. SARRACINO,
 5   Deceased, and as Natural Grandmother
 6   and Next Friend of MARIANO
 7   SARRACINO and TATIANA
 8   SARRACINO, Minors,

 9        Plaintiffs-Appellants,

10 v.                                        NO. 28,595

11   BOARD OF REGENTS OF THE
12   UNIVERSITY OF NEW MEXICO,
13   as Trustee of the University of New
14   Mexico, UNIVERSITY OF NEW
15   MEXICO POLICE DEPARTMENT
16   and THEIR EMPLOYEES MARK
17   MEDINA, ELI LUCERO and
18   PATRICK DAVIS and JOHN or
19   JANE DOES 1-5,

20        Defendants-Appellees.

21 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
22 Geraldine E. Rivera, District Judge

23   The Revo Law Firm, P.A.
24   M. Terrence Revo
25   Roger I. Smith
26   Albuquerque, NM
 1 L. Helen Bennett, P.C.
 2 L. Helen Bennett
 3 Albuquerque, NM

 4 for Appellants

 5   Robles, Rael & Anaya P.C.
 6   Luis E. Robles
 7   Erika A. Anderson
 8   Albuquerque, NM

 9   Long Pound & Komer, P.A.
10   John B. Pound
11   Little V. West
12   Santa Fe, NM

13 for Appellees

14                           MEMORANDUM OPINION

15 FRY, Chief Judge.

16        Summary affirmance was proposed for the reasons stated in the calendar notice.

17 No memorandum opposing summary affirmance has been filed, and the time for doing

18 so has expired.

19        Affirmed.

20        IT IS SO ORDERED.



21
22                                        CYNTHIA A. FRY, Chief Judge

                                             2
1 WE CONCUR:


2
3 JAMES J. WECHSLER, Judge



4
5 ROBERT E. ROBLES, Judge




                             3